Proceeding to construe a will. In his will, executed *681March 9, 1944, testator bequeathed to appellant 500 shares of a certain stock which he “may own at the time of” his death. When the will was executed, testator owned 1,200 shares of that stock, which, on April 22, 1949, was split up two for one, making 2,400 shares. On three different occasions subsequent thereto he sold a total of 1,100 shares, and at the time of his death on June 17, 1950, he owned 1,300 shares. Appellant claimed 1,000 shares, but the decree provides that he was entitled to only 500 shares which the testator owned at the time of his death as such stock existed at that time. The appeal is from that part of the decree. Decree of the Surrogate’s Court, Nassau County, insofar as appealed from, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Present — Johnston, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ.